DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 20, it is not clear how the second redistribution structure is disposed with a perimeter of the first redistribution structure defined by sidewalls of the first redistribution structure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated  by Chen et al [US 2016/0276284]
►	With respect to claim 13, Chen et al (fig 16, text [0001]-0051]) discloses the claimed semiconductor package comprising:
	a first redistribution structure (26/28, text [0017]) having a first line pitch; 
	a die (36, text [0017]) over the first redistribution structure;
	conductive pillars (32, text [0018]) over the first redistribution structure adjacent to the die; 
	a molding material (44, text [0022])over the first redistribution structure around the die and around the conductive pillars; and
	a second redistribution structure(66, text [0032]) over the die, the conductive pillars, and the molding material, the second redistribution structure having a second line pitch smaller than the first line pitch (fig 15 show RLD 66 having a second line pitch smaller than the first line pitch of RLD 26).
►	With respect to claim 14, Chen et al (fig 16) discloses the first redistribution structure has a first via size (via connected to pillar 32), and the second redistribution structure has a second via size (via connected RDL 66 to RDL 58) smaller than the first via size.
►	With respect to claim 15, Chen et al (fig 16) discloses wherein the first redistribution structure (26/28) contacts and extends along a first surface of the molding material, wherein the second redistribution structure (66)  is spaced apart from a second surface of the molding material opposing the first surface.
►	With respect to claim 17, Chen et al (fig 16) discloses wherein in a top view, the second redistribution structure is disposed within boundaries of the first redistribution structure.

	a molding material (44);
	a die (36) and conductive pillars (32) embedded in the molding material; 
	a first redistribution structure (26/28) extending along a first side of the molding material, wherein the first redistribution structure is electrically coupled to a first conductive pillar of the conductive pillars; and
	a second redistribution structure (66) extending along a second side of the molding material opposing the first side, wherein the second redistribution structure is electrically coupled to the first conductive pillar and die connectors (38) of the die, wherein a first line pitch of the first redistribution structure is larger than a second line pitch of the second redistribution structure (fig 16 show RLD 66 having a second line pitch smaller than the first line pitch of RLD 26).
►	With respect to claim 19, Chen et al (fig 16) discloses the first redistribution structure physically contacts the first side of the molding material, and the second redistribution structure is spaced part from the second side of the molding material.
►	With respect to claim 20, as being best undertstood, Chen et al (fig 16) discloses
wherein the second redistribution structure is disposed within a perimeter of the first redistribution structure defined by sidewalls of the first redistribution structure.
Claim 1 is  rejected under 35 U.S.C. 102(a)(1)  and 102(2)2)] as being anticipated  by Kim et al [US 2015/0221601]
► 	With respect to claim 1, Kim et al (fig 3, text [0001]-[0101]) discloses the claimed semiconductor package comprising:


	a molding material (150, text [0062]) around the die and the first conductive pillar; 
	a first redistribution structure (120) extending along a backside of the die and electrically coupled to the first conductive pillar; and
	a second redistribution structure (110) extending along the front side of the die, wherein the second redistribution structure is electrically coupled to the first conductive pillar and first ones of the die connectors, and wherein the second redistribution structure has a second width different from a first width of the first redistribution structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are  rejected under 35 U.S.C. 103 as being unpatentable over Kim et [US 2015/0221601] in view of Chen et al [2016/0276284]
►	With respect to claim 7, Kim et al substantially discloses the claimed semiconductor package but does not expressly teach  wherein conductive lines in the first redistribution structure have a first line pitch, and conductive lines in the second redistribution structure have a second line pitch smaller than the first line pitch.
	However, Chen et al (fig 16) teaches wherein conductive lines in the first redistribution structure have a first line pitch, and conductive lines in the second redistribution structure have a second line 
	Therefore, it would have been obvious for those skilled in the art to modify the package of Kim et al by having conductive lines in the second redistribution structure with the second line pitch smaller than the first line pitch of conductive lines of the first redistribution structure as being claimed, per taught by   Chen et al to provide designed conductive path in semiconductor package.
►	With respect to claim 8, Kim et al discloses wherein the second width is smaller than the first width, wherein the first width and the second width are measured between opposing sidewalls of the first redistribution structure and between opposing sidewalls of the second redistribution structure, respectively.

Allowable Subject Matter
Claims 2-6, 9-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819